IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1842
                               Filed January 23, 2019


IN THE INTEREST OF L.I., G.I., and A.I.,
Minor Children,

J.I., Father,
        Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



       A father appeals the permanency order regarding his three children.

AFFIRMED.



       Mark D. Reed of Marberry Law Firm, P.C., Urbandale, for appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Jean M. Baker of Jean M. Baker Law Office, West Des Moines, guardian

ad litem for minor children.



       Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                         2


VOGEL, Chief Judge.

       On October 9, 2018, the district court issued the permanency order at issue

for L.I., G.I., and A.I. At the time, the children were placed with the father with a

permanency goal of reunification with the mother.          The permanency order

continued this arrangement, and a separate order entered the same day set a

permanency review hearing for January 10, 2019.

       The father now appeals, claiming that granting the mother additional time

to work toward reunification was in error and that the case should have been

dismissed because he is the children’s legal custodian. On our de novo review,1

we find the district court did not err in granting a three-month extension. We

therefore affirm the permanency order without further opinion. See Iowa Ct. R.

21.26(1)(a), (d), (e).

       AFFIRMED.




1
 We review a permanency order de novo. In re D.S., 563 N.W.2d 12, 14 (Iowa Ct. App.
1997).